COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-06-019-CV





D'LUX MOVERS & STORAGE
	APPELLANT

AND APPELLEE



V.





DANIEL FULTON AND BETSY FULTON	APPELLEES

AND APPELLANTS



 	----------

FROM THE 367
TH
 
DISTRICT COURT OF DENTON COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On August 4, 2006, we notified appellants Daniel Fulton and Betsy Fulton that their brief had not been filed as required by T
EX.
 R. A
PP.
 P. 38.6(a).  We stated we would dismiss their appeal for want of prosecution unless Daniel Fulton and Betsy Fulton or any party desiring to continue their appeal filed with the court within ten days a response showing grounds for continuing their appeal.  We have not received any response.

Because the brief of Daniel Fulton and Betsy Fulton has not been filed, we dismiss the appeal of Daniel Fulton and Betsy Fulton for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).
  The appeal of D'Lux Movers & Storage remains pending.

Daniel Fulton and Betsy Fulton shall pay all costs of their 
appeal, for which let execution issue.



PER CURIAM 		





PANEL D:	CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  August 24, 2006

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.